Exhibit 10.4

 

 

[FORM]

 

RIO VISTA ENERGY PARTNERS L.P.

2005 EQUITY INCENTIVE PLAN

 

COMMON UNIT GRANT AGREEMENT

FOR

DIRECTORS

 

This Common Unit Grant Agreement (this “Agreement”) is made and entered into by
and between Central Energy Partners LP, a Texas limited partnership (the
“Company”), and _______________ (the “Grantee”). This Agreement is entered into
as of the __ day of _______, 2014 (the “Grant Date”). Capitalized terms used in
this Agreement but not otherwise defined herein shall have the meanings ascribed
to such terms in the Plan (as defined below), unless the context requires
otherwise.

 

WHEREAS, the Company has adopted the RIO VISTA ENERGY PARTNERS L.P. 2005 EQUITY
INCENTIVE PLAN (the “Plan”) pursuant to which awards of Common Units may be
granted; and

 

WHEREAS, the Board of Directors of the Company (the “Board”) has approved the
recommendation of its Compensation Committee (the “Committee”) to grant to its
directors restricted Common Units of Central Energy Partners LP, a Delaware
limited partnership formerly known as Rio Vista Energy Partners L.P. (the
“Partnership”);

 

NOW, THEREFORE, in consideration for the Grantee’s agreement to provide
continuing services to the Company as a member of the Board, the Company and the
Grantee, intending to be legally bound, agree as follows:

 

1. Grant of Units. Pursuant to Section 7(a)(iiii) of the Plan, the Company
hereby issues to the Grantee on the Grant Date a Unit Option Award consisting of
_______ Common Units of the Company (the “Unit Grant”) on the terms and
conditions and subject to the restrictions set forth in this Agreement and the
Plan.

 

2. Consideration. The grant of the Common Units is made in consideration of the
services to be rendered by the Grantee to the Company as a director of Central
Energy GP LLC, the general partner of the Company (the “General Partner”).

 

3. Vesting. The Common Units will vest in full effective on the Grant Date.

 

4. Valuation. The Value of the Common Units which are the subject of the Unit
Grant shall have the value per Common Unit as established by the final trade
price of a Common Unit on the Grant Date or, if no trade occurred on the Grant
Date, the average bid and asked price on that date as quoted by OTC Pink.

 

5. Rights as Unitholder.

 

5.1 The Grantee shall be the record owner of the Grant Units effective on the
Grant Date until such Common Units are sold or otherwise disposed of, and shall
be entitled to all of the rights of a unitholder of the Company including,
without limitation, the right to vote such Common Units and receive all
distributions paid with respect to such Common Units in accordance with the
terms of the Third Amended and Restated Agreement of Limited Partnership of the
Company (the “Company Agreement”).

 

5.2 The Company shall issue certificates or other evidence of the Grantee’s
ownership of the Common Units granted pursuant to this Agreement as soon as
practicable after the execution of this Agreement.

 

6. No Right to Continued Service. Neither the Plan nor this Agreement shall
confer upon the Grantee any right to be retained as a Director of the General
Partner. Further, nothing in the Plan or this Agreement shall be construed to
limit the discretion of the Company to terminate the Grantee’s service to the
General Partner at any time, with or without cause.

 



1

 

 

7. Tax Liability and Withholding.

 

7.1 The Grantee shall be required to pay to the Company the amount of any
required withholding taxes in respect of the Common Units issued as part of the
Unit Grant and to take all such other action as the Committee deems necessary to
satisfy all obligations for the payment of such withholding taxes. The Committee
may permit the Grantee to satisfy any federal, state or local tax withholding
obligation by tendering a cash payment to the Company.

 

7.2 Notwithstanding any action the Company takes with respect to any or all
income tax, social insurance, payroll tax, or other tax-related withholding
(“Tax-Related Items”), the ultimate liability for all Tax-Related Items is and
remains the Grantee’s responsibility, and the Company (a) makes no
representation or undertakings regarding the treatment of any Tax-Related Items
in connection with the grant of the Common Units or the subsequent sale of any
Common Units; and (b) does not commit to structure the Common Units to reduce or
eliminate the Grantee’s liability for Tax-Related Items.

 

8. Adjustment of Common Units.

 

8.1 In order to prevent dilution of the Common Units granted under this
Agreement, the Exercise Price and the number of Common Units issued pursuant to
this Agreement shall be subject to adjustment from time to time as provided in
this subsection 8.1. If the Company shall, at any time or from time to time
after the Grant Date, (i) make a distribution or dividend upon the Common Units
or any other securities of the Company, which distribution or dividend is
payable in the form of Common Units or in Options or Convertible Securities, or
(ii) subdivide (by any split, recapitalization or otherwise) its outstanding
Common Units into a greater number of units, the Exercise Price in effect
immediately prior to any such distribution, dividend or subdivision shall be
proportionately reduced and the number of Common Units issued pursuant to this
Agreement shall be proportionately increased. If the Company at any time
combines (by combination, reverse stock split or otherwise) its outstanding
Common Units into a smaller number of units, the Exercise Price in effect
immediately prior to such combination shall be proportionately increased and the
number of Common Units issued pursuant to the terms of this Agreement shall be
proportionately decreased. Any adjustment under this subsection 8.1 shall become
effective at the close of business on the date the dividend, subdivision or
combination becomes effective.

 

8.2 In the event of any (i) capital reorganization of the Company, (ii)
reclassification of the units of the Company (other than as a result of a unit
dividend or subdivision, split-up or combination of units), (iii) consolidation
or merger of the Company with or into another Person, (iv) sale of all or
substantially all of the Company's assets to another Person, or (v) similar
transaction (other than any such transaction covered by subsection 8.1 above, in
each case which entitles the holders of Common Units to receive (either directly
or upon subsequent liquidation) stock, securities or assets with respect to or
in exchange for Common Units, this Agreement shall, immediately after such
reorganization, reclassification, consolidation, merger, sale or similar
transaction, remain outstanding and shall thereafter, in lieu of or in addition
to (as the case may be) the Common Units issued pursuant to this Agreement, be
exercisable for the kind and number of units or other securities or assets of
the Company or of the successor Person resulting from such transaction to which
the Grantee would have been entitled upon such reorganization, reclassification,
consolidation, merger, sale or similar transaction. The provisions of this
subsection shall similarly apply to successive reorganizations,
reclassifications, consolidations, mergers, sales or similar transactions. The
Company shall not effect any such reorganization, reclassification,
consolidation, merger, sale or similar transaction unless, prior to the
consummation thereof, the successor Person (if other than the Company) resulting
from such reorganization, reclassification, consolidation, merger, sale or
similar transaction, shall assume, by written instrument substantially similar
in form and substance to this Agreement and satisfactory to the Grantee, the
obligation to deliver to the Grantee such shares of stock, securities or assets
which, in accordance with the foregoing provisions.

 

9. Section 83(b) Election. The Grantee may make an election under Code Section
83(b) (a “Section 83(b) Election”) with respect to the Common Units. Any such
election must be made within thirty (30) days after the Grant Date. If the
Grantee elects to make a Section 83(b) Election, the Grantee shall provide the
Company with a copy of an executed version and satisfactory evidence of the
filing of the executed Section 83(b) Election with the U.S. Internal Revenue
Service. The Grantee agrees to assume full responsibility for ensuring that the
Section 83(b) Election is actually and timely filed with the U.S. Internal
Revenue Service and for all tax consequences resulting from the Section 83(b)
Election.

 



2

 

 

10. Registration of Common Units. The Company shall register the Common Units
with the U.S. Securities and Exchange Commission (the “SEC”) pursuant to a
Form S-8 registration statement to be filed by the Company or an amendment to
the current Form S-8 registration statement of the Company filed with the SEC if
still deemed effective by the SEC. Until such time as (1) the Company determines
whether its current Form S-8 is effective or (2) the Company files a Form S-8
registration statement with the SEC that has been declared effective, a legend
may be placed on any certificate(s) or other document(s) delivered to the
Grantee indicating restrictions on transferability of the Common Units pursuant
to this Agreement or any other restrictions that the Committee may deem
advisable under the rules, regulations and other requirements of the SEC, any
applicable federal or state securities laws or any stock exchange on which the
Common Units are listed or quoted.

 

11. Copy of Plan. By the execution of this Agreement, the Grantee acknowledges
receipt of a copy of the Plan. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under any applicable law, then such provision
will be deemed to be modified to the minimum extent necessary to render it
legal, valid and enforceable; and if such provision cannot be so modified, then
this Agreement will be construed as if not containing the provision held to be
invalid, and the rights and obligations of the parties will be construed and
enforced accordingly.

 

12. Compliance with Law. The issuance and transfer of the Common Units shall be
subject to compliance by the Company and the Grantee with all applicable
requirements of federal and state securities laws and with all applicable
requirements of any stock exchange on which the Company’s Common Units may be
listed. No Common Units shall be issued or transferred unless and until any then
applicable requirements of state and federal laws and regulatory agencies have
been fully complied with to the satisfaction of the Company and its counsel.

 

13. Notices. Any notice required to be delivered to the Company under this
Agreement shall be in writing and addressed to the Chief Financial Officer of
the Company at the Company’s principal offices located at 4809 Cole Avenue,
Suite 108, Dallas, Texas 75205. Any notice required to be delivered to the
Grantee under this Agreement shall be in writing and addressed to the Grantee at
the Grantee’s address as shown in the records of the Company. Either party may
designate another address in writing (or by such other method approved by the
Company) from time to time.

 

14. Governing Law. This Agreement will be construed and interpreted in
accordance with the laws of the State of Delaware without regard to conflict of
law principles.

 

15. Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by the Grantee or the Company to the Committee for review.
The resolution of such dispute by the Committee shall be final and binding on
the Grantee and the Company. Neither the Company nor the members of the
Committee or the Board shall be liable for any act, omission or determination
taken or made in good faith with respect to this Agreement or the Restricted
Units granted hereunder.

 

16. Common Units Subject to Plan. This Agreement is subject to the Plan. The
terms and provisions of the Plan as it may be amended from time to time are
hereby incorporated herein by reference. In the event of a conflict between any
term or provision contained herein and a term or provision of the Plan, the
applicable terms and provisions of the Plan will govern and prevail.

 

17. Successors and Assigns. The Company may assign any of its rights under this
Agreement. This Agreement will be binding upon and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth herein, this Agreement will be binding upon the Grantee and the
Grantee’s beneficiaries, executors, administrators and the person(s) to whom the
Common Units may be transferred by will or the laws of descent or distribution.

 



3

 

 

18. Severability. The invalidity or unenforceability of any provision of the
Plan or this Agreement shall not affect the validity or enforceability of any
other provision of the Plan or this Agreement, and each provision of the Plan
and this Agreement shall be severable and enforceable to the extent permitted by
law.

 

19. Discretionary Nature of Plan. The Plan is discretionary and may be amended,
cancelled or terminated by the Company at any time, in its discretion. The Unit
Grant does not create any contractual right or other right to receive any Common
Units or other Awards in the future. Future awards, if any, will be at the sole
discretion of the Company. Any amendment, modification, or termination of the
Plan shall not constitute a change or impairment of the terms and conditions of
the Grantee’s employment with the Company.

 

20. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together will constitute one and
the same instrument. Counterpart signature pages to this Agreement transmitted
by facsimile transmission, by electronic mail in portable document format
(.pdf), or by any other electronic means intended to preserve the original
graphic and pictorial appearance of a document, will have the same effect as
physical delivery of the paper document bearing an original signature.

 

21. Section 409A. This Agreement is intended to comply with Section 409A of the
Code or an exemption thereunder and shall be construed and interpreted in a
manner that is consistent with the requirements for avoiding additional taxes or
penalties under Section 409A of the Code. Notwithstanding the foregoing, the
Company makes no representations that the payments and benefits provided under
this Agreement comply with Section 409A of the Code and in no event shall the
Company be liable for all or any portion of any taxes, penalties, interest or
other expenses that may be incurred by the Director on account of non-compliance
with Section 409A of the Code.

 

22. Amendments. This Agreement may be amended only by a written agreement
executed by the Company and the Grantee, except that the Committee may
unilaterally waive any conditions or rights under, amend any terms of, or alter
this Agreement provided no such change materially reduces the rights or benefits
of the Officer with respect to the Restricted Units without his consent.

 

23. Acceptance. The Grantee hereby acknowledges receipt of a copy of the Plan
and this Agreement. The Grantee has read and understands the terms and
provisions thereof, and accepts the Common Units subject to all of the terms and
conditions of the Plan and this Agreement. The Grantee acknowledges that there
may be adverse tax consequences upon the grant of the Common Units, and that the
Grantee has been advised to consult a tax advisor prior to such grant, vesting
or disposition.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

  CENTRAL ENERGY PARTNERS LP         By: Central Energy GP LLC                  



    By:         John L. Denman, Jr.,       Chief Executive Officer              
         

 



        [Name of Director]

 



4

 

 

 